SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 7, 2007­ ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 001-13638 13-3711775 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 417 Fifth Avenue, New York, New York 10016 (Address of principal executive offices) (Zip code) (212) 576-4000 (Registrant's telephone number, including area code) (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d- 2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. (a)On August 7, 2007, Marvel Entertainment, Inc. (“Marvel”) issued a press release announcing its financial results for its fiscal quarter ended June 30, 2007.A copy of the press release is attached to this Current Report on Form 8-K (“Current Report”) as Exhibit 99.1 and is incorporated herein solely for purposes of this Item 2.02 disclosure. (b)On August 7, 2007, Marvel hosted a conference call on the subject of its financial results for its fiscal quarter ended June 30, 2007, and made the call available to listeners by webcast.A copy of the transcript of the conference call is attached to this Current Report as Exhibit 99.2 and is incorporated herein solely for purposes of this Item 2.02 disclosure. (c)The information in this Item 2.02 and in Item 9.01 of this Current Report, including the exhibits attached hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of such section. The information in this Item 2.02 and in Item9.01 of this Current Report, including the exhibits, shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended or the Exchange Act, regardless of any incorporation by reference language in any such filing. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press release issued by Marvel on August 7, 2007. 99.2 Transcript of conference call hosted by Marvel on August 7, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MARVEL ENTERTAINMENT, INC. By: /s/ Kenneth P. West Name: Kenneth P. West Title:
